Citation Nr: 0617838	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral interstitial 
fibrosis.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran; veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 RO decision.


FINDING OF FACT

The most probative evidence on file establishes that a 
disease, injury, or event in service did not cause any 
current bilateral interstitial fibrosis.  Bilateral 
interstitial fibrosis first manifested long after service 
discharge.


CONCLUSION OF LAW

Bilateral interstitial fibrosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  




Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in October 2002, August 2004, and March 2005.  These 
letters informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the VA.  The 
initial letter was issued prior to the January 2003 initial 
rating action, and there is therefore no prejudicial timing 
defect under Pelegrini.  There is no indication that the 
veteran has not been properly apprised of the appropriate 
legal standards, and his and VA's obligations, pursuant to 
the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board notes that the questions of increased compensation 
and earlier effective dates were not addressed in the VCAA 
letter sent to the veteran.  However, inasmuch as no 
compensation is awarded herein, and therefore no question of 
effective date, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

With regard to the duty to assist, service medical records, 
private medical records, along with the report of a VA 
examination, have been associated with the veteran's claims 
file.  The veteran presented testimony both at the RO and 
before a member of the Board.  The Board has carefully 
reviewed his statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  In that regard, the Board notes that the 
veteran alluded to current medical records reflecting ongoing 
private treatment; while these records have not been 
associated with the claims file, any findings contained 
therein as to the current manifestation of the claimed 
disorder would be cumulative of findings already of record, 
nor has the veteran indicated that these records would 
contain information pertinent to his claim.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases that provides 
some guidelines for considering compensation claims based on 
exposure to asbestos.  Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21-1), Part VI, 7.21.

The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A § 
7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  

The guidelines further provide that the latent period varies 
from 10-45 years or more between first exposure and 
development of disease.  M21-1, part VI, para. 7.21(b)(1) and 
(2).  It is noted that an asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. M21-1, part VI, para. 
7.21(a)(1).  Finally, the guidelines provide that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

The record is equivocal as to whether bilateral interstitial 
fibrosis is currently manifested.  The report of an October 
2004 VA examination indicates diagnoses to include "[n]o 
evidence of interstitial fibrosis or silicosis/pneumoconiosis 
or asbestosis."  The examiner commented that, while a July 
2001 X-ray report indicated an impression of bilateral 
interstitial fibrosis consistent with silicosis and 
pneumoconiosis [and coal workers' pneumonoconiosis], a 
subsequent high-resolution CT scan was negative for 
interstitial abnormalities; the examiner noted that a high-
resolution CT scan is more sensitive and more specific than a 
"plain" chest x-ray for such a diagnosis.  The examiner 
further noted that interstitial fibrosis is a restrictive 
lung disease, and that there was no evidence of interstitial 
fibrosis, due to the veteran's lack of restrictive lung 
disease on his pulmonary function tests and on his high-
resolution CT chest scan, which showed no evidence of 
pulmonary fibrosis.

Service connection cannot be granted for a disability that is 
not shown to exist.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service 
connection may not be granted unless a current disability 
exists).  A "current disability" means a disability shown 
by competent medical evidence to exist.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).

However, as was noted by the VA examiner in October 2004, the 
medical evidence includes a finding that the veteran did in 
fact have interstitial fibrosis, as shown on chest x-ray in 
July 2001 and as interpreted in September 2001.  In addition, 
a private physician noted in August 2004 that the veteran has 
silicosis as documented pursuant to the July 2001 chest x-
ray, and also noted in October 2004 that the veteran was 
documented a "having the silicosis."  While it would appear 
that the October 2004 VA examination was more comprehensive, 
and specifically addressed the question of whether the 
disability is or is not currently manifested, the fact that 
the clinical evidence contains contradictory findings leads 
the Board to assume, solely for the purpose of this 
discussion, that interstitial fibrosis is manifested, and 
that Hickson element (1), a current disability, is satisfied.

With regard to Hickson element (2), an inservice injury or 
disability, the veteran's service medical records are devoid 
of any findings of, or treatment for, interstitial fibrosis 
or any problem symptomatic thereof.  The report of his 
service separation medical examination, dated in January 
1968, shows that his lungs and chest were clinically 
evaluated as normal, with a chest x-ray negative.  On a 
report of medical history prepared at that time, the veteran 
denied having, or ever having had, shortness or breath, chest 
pain or pressure, or a chronic cough.  It is noted that the 
veteran was involved with the following activities during 
service:  an auto rifleman, mortar carrier driver, gunner, 
and squad leader; none of the aforementioned are among the 
most common occupations associated with asbestos exposure.  

The medical evidence, in fact, first demonstrates the 
presence of a pulmonary disorder of any type in 1992, when 
the veteran was accorded treatment for chest congestion.  
Even if the Board was to assume that this problem reflected 
the onset of interstitial fibrosis, it must be pointed out 
that he was accorded this treatment 24 years following his 
separation from service.  

The Board recognizes that inservice exposure to an infiltrate 
such as asbestos could constitute an inservice injury, in the 
sense that a subsequent disability could arise therefrom.  In 
the instant case, however, the only evidence of inservice 
exposure to asbestos is the veteran's own testimony and 
contentions, whereby he links his purported inservice 
exposure to infiltrates such as dust and asbestos to his 
current disorder.  It is now well-settled that as a lay 
person (including the veteran and his fellow service-men) 
without demonstrated medical training he is not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (2005) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Such competency would 
extend to conclusions as to the nature of the materials to 
which he was exposed; he has not demonstrated that he has the 
competence to classify any particulate matter with which he 
came in contact as asbestos or a silicate material. 

In brief, the evidence does not demonstrate that interstitial 
fibrosis, or symptoms thereof, was manifested during service, 
or that the veteran incurred any inservice exposure to an 
infiltrate that would constitute an inservice injury.  
Hickson element (2), an inservice injury or disability, is 
not met. 

As to the Hickson element (3), the Board acknowledges that a 
private physician, in October 2004, inferred that the 
veteran's current silicosis was due to inservice exposure to 
tank tread dust, dust from brake pads, and asbestos gloves.  
Again, as previously noted there is no corroborative evidence 
of asbestos exposure in service. This inference, however, 
appears to be based on the veteran's own recitation of events 
regarding exposure to infiltrates which, as discussed above, 
have not been corroborated.  As such, the October 2004 
finding is of limited probative value.  See Swann v. Brown, 5 
Vet. App. 229 (1993); see also Owens v. Brown, 7 Vet. App. 
429 (1995); and Godfrey v. Brown, 8 Vet. App. 113 (1995).  It 
is also noted that the veteran's post-service occupation was 
that of a carpenter.  In sum, the Board finds the nature of 
the veteran's MOS', his lack of inservice respiratory 
findings, the lack of continuity of symptomatology after 
service, and the absence of a competent medical opinion 
linking a current respiratory disability, if any, to an 
inservice disease, injury or event (i.e. asbestos exposure) 
are dispositive.
 
In sum, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral interstitial fibrosis.  That claim, accordingly, 
fails.


ORDER

Service connection for bilateral interstitial fibrosis is 
denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


